451 F.2d 1027
UNITED STATES of America, Plaintiff and Appellee,v.Donald Ceasar GILL, aka Donald Rollins Gill, aka JamesWright, Appellant.
No. 71-1717.
United States Court of Appeals,Ninth Circuit.
Dec. 17, 1971.

James D. Walsh, Sacramento, Cal., for appellant.
Dwayne Keyes, U. S. Atty., Bruce Babcock, Jr., William B. Shubb, Asst. U. S. Attys., Sacramento, Cal., for plaintiff-appellee.
Before CHAMBERS, KOELSCH and ELY, Circuit Judges.
PER CURIAM:


1
The judgment of conviction in this Dyer Act case is affirmed.


2
The evidence of guilt was overwhelming, and we find it all to have been properly admitted.  Cf. United States v. De Georgia, 420 F.2d 889 (9th Cir. 1969).